May I offer you,
Sir, our sincere congratulations on your election to the
high post of President of the General Assembly at its
forty-ninth session. We are confident that under your
able guidance the General Assembly will make significant
progress on the important issues before it.
We express our deep gratitude to Ambassador
Samuel Insanally of Guyana for his admirable work
during his presidency.
At the outset, I wish to extend our heartfelt
felicitations to the Republic of South Africa, which has
begun its advancement along the road of democracy by
dismantling the apartheid regime of racial discrimination
and has assumed its rightful place in the community of
nations. This historic event testifies to the fact that the
purposes and principles that guide the United Nations,
including that of respect for human rights, can be
translated into reality.
A number of other meaningful positive developments
have taken place on the international scene over the last
year, events that are inextricably linked to the tortuous
emergence of a new atmosphere in the wake of the cold
war. None the less, instability continues to plague
various corners of the globe, bearing witness to the
extreme difficulty of finding solutions to problems; hence
the urgent need to harmonize our efforts and enhance the
role of the United Nations.
The international community is on the threshold of
the fiftieth anniversary of the United Nations. As part of
the world-wide preparations for this event, a committee
has been established in Mongolia to coordinate national
activities. The fiftieth anniversary of the United Nations
coincides with the demise of the cold war, the advent of
a new era of mutual trust and partnership among nations
and the emergence of unprecedented opportunities to
implement the purposes and principles of the United
Nations Charter. This anniversary will serve as an
important moment of reflection on the Organization’s
4


past, the lessons from both its successes and its failures and
the tasks ahead of us. The world community expects the
anniversary session next year to be crowned by the
adoption at the summit level of a visionary document
embodying its hopes and aspirations and outlining
meaningful objectives for the new millennium. It is against
this background that we see the special significance of this
session of the General Assembly, which is to lay a sound
foundation for the anniversary.
The Secretary-General’s report entitled “An Agenda
for Development” is a highlight of this session of the
General Assembly. My delegation expresses its
appreciation to the Secretary-General for producing a
thought-provoking report which offers a comprehensive
approach to development and innovative ideas for
consideration. We hope that the upcoming discussion of
that report will help in the search for an adequate response
to persistent inequalities and imbalances, as well as ways to
combat the abject poverty, external debt burden and
environmental degradation that negatively affect the
developing countries.
“An Agenda for Development” is expected to promote
people-centred sustainable development through, inter alia,
a meaningful North-South partnership. In this connection,
it would be advisable that the targets of earmarking 0.7 per
cent of the industrialized countries’ gross national product
(GNP) for official development assistance and allocating 20
per cent of that assistance for human priority concerns be
reflected in that “Agenda”. We also wish to see included
in the “Agenda” the idea of allocating 20 per cent of the
budget of the developing countries for the aforementioned
purpose. An active South-South cooperation is of vital
importance for the sustainable development and self-
reliance of the developing countries. In this regard the
establishment of the South Centre will have a significant
bearing on the strengthening of the foundations of such
cooperation.
The problems facing the countries in transition and the
need for international cooperation to overcome them have
found, in our view, a proper reflection in the “Agenda”. In
order to ensure the success of transition, which has a direct
bearing on the future of world developments, it is only fair
that greater attention be given to enhancing the
effectiveness of international cooperation towards that end.
Furthermore, this cooperation should be tailored to the
yspecific conditions of countries in transition. In the case
of Mongolia, aside from such handicaps as a low level of
development and a disadvantageous geographical location,
our economy, in fact, finds itself dependent on another
crisis-stricken country in transition.
We believe that the time has come to make every
effort to resolve the external debt problem of developing
countries, taking into account the vital interests of their
socio-economic development and the urgent need to lay
the foundation for equitable economic cooperation. On
the other hand, it is incumbent upon the creditor nations
to display the political will to deal resolutely with that
intractable problem. One might add that the realistic
assessment of the underlying political and economic
causes of the multiplying debt burden should be borne in
mind in addressing this issue.
The successful conclusion of the Uruguay Round
and the ensuing decision to create the World Trade
Organization represent an important step towards a fairer
trading system.
We hope that the entry into force of the Convention
on the Law of the Sea will facilitate the solution of
problems confronting, above all, the least developed, land-
locked and geographically disadvantaged States.
The post-Rio period has registered a welcome shift
towards the broadening of international cooperation in
addressing environmental issues. Nevertheless, we have
to admit that there is a significant disparity between the
importance that the international community attaches to
this problem and the actual results of the work done in
protecting the environment and halting the ecological
crisis and remedying its consequences. In this regard, I
wish to emphasize that commitments, especially those
related to the flow of financial resources and the transfer
of technology, have to be faithfully honoured.
As a country exposed to drought and desertification,
Mongolia welcomes the conclusion of the negotiations on,
and the signing of, the international Convention to combat
desertification.
The convening of the World Summit for Social
Development in Copenhagen next year is a clear
manifestation of the fact that social issues are being
brought to the centre of the international agenda. We
trust that the Summit will serve as a powerful engine for
marshalling political will at the highest level and will
bring about a viable action programme to effectively
address social challenges. This Summit, taken together
with the recent International Conference on Population
5


and Development and the future conferences on women and
on human settlements constitute an intertwined continuous
process of international consensus building.
Mongolia is advancing along the road of reforms,
relying on the active support of the donor community and
of international organizations. The International Monetary
Fund-supported enhanced structural adjustment facility
programme is in its second year of implementation. There
is a positive trend towards checking economic decline and
inflation and stabilizing the national currency. The role of
the private sector in the national economy is growing
considerably. Relying on the experience of the years of
transition, we are on our way to finding effective ways and
means for the State-governed economy. A great deal has
been accomplished in laying down the legal foundations for
societal life.
Yet underlying problems continue to persist. At times,
we face a situation in which one problem succeeds another.
The fuel and energy sector is in a critical state. The living
standards of the population continue to decline; poverty and
unemployment are on the rise. There is a severe shortage
of internal financial resources.
In order to make substantive progress in overcoming
these and other difficulties, foreign aid will continue to play
a decisive role for some time to come. In this respect, we
are looking forward to the fourth donor meeting to be held
in Tokyo this November. As hardships seem to persist, the
practice of holding regular donor meetings under the
auspices of Japan and the World Bank remains essential.
We trust that we will receive support and understanding
from the parties concerned.
However, this is not to say that we are pursuing a
lopsided approach to overcoming the crisis and
implementing structural economic adjustments, relying
solely on outside assistance and ideas. It goes without
saying that the only way, eventually, is in the development
of equitable and mutually advantageous cooperation.
Proceeding from this premise, we endeavour to attract
foreign investment, including private investment, and to
create the necessary legal, economic and other conditions.
For any State, and for small States in particular, peace
and stability in their respective regions are of vital
importance. By and large, positive trends are prevailing in
our region, despite the continued existence of hotbeds of
conflict and tension. An important factor contributing to
these trends is the development of Russian-Chinese
relations and cooperation within the framework of friendly
partnership. Mongolia welcomes the recent agreement
between Russia and China not to target each other with
strategic nuclear missiles; we see this as a development
that augurs well for stability and confidence-building in
the region and beyond. The maintenance of good-
neighbourly relations with these two countries is of
paramount importance to Mongolia, and today these
relations are based on new Treaties on friendly relations
and cooperation.
As opposed to the headway made in resolving and
preventing crisis situations in Asia, there seems to be no
discernible shift for the better on the Korean Peninsula.
We hope that the new leadership of the Democratic
People’s Republic of Korea and the other parties
concerned, bearing in mind the international dimensions
of the problem, will display great responsibility in
addressing the problems at hand.
The agreement between the Government of
Tajikistan and the opposition group on a temporary cease-
fire constitutes a first, important step towards national
reconciliation in Tajikistan, and should be built upon.
Last year’s truly historic developments in the Middle
East paved the way for the positive steps that we are
witnessing today in the efforts to bring peace to the
region, inching towards a comprehensive settlement of the
Middle East conflict.
We hope that the United States-Cuba bilateral
agreement on the immigration question will prove to have
a far-reaching impact on resolving the outstanding issues
between these two countries.
We commend the peaceful manner in which the goal
of restoring democracy in Haiti was achieved.
The wars that continue to rage in Bosnia and
Herzegovina and in Afghanistan and the tragedies in
Rwanda and Somalia testify to the highly complex nature
of these problems and remind us again that the efforts of
the international community to resolve them should by no
means decrease in intensity.
Bold steps are needed, particularly by the nuclear-
weapon States, to solve the mutually interlinked problems
of the indefinite extension of the non-proliferation Treaty
and the conclusion of a comprehensive test-ban treaty in
1995, as well as credible security assurances for the non-
nuclear-weapon States.
6


It is gratifying to note that the five nuclear-weapon
States supported Mongolia’s declaration of its territory as
a nuclear-weapon-free zone and expressed their intention to
respect that status. The Non-Aligned Movement has also
welcomed that initiative as a commendable contribution to
regional stability and confidence-building. In an effort to
contribute to the establishment of an effective verification
system for the future comprehensive test-ban treaty,
Mongolia has expressed its interest in being part of the
global seismic monitoring network. We stand ready to
cooperate on this question with the interested parties.
The unchecked arms trade and its increase to global
proportions, and especially its extension into volatile and
unstable regions of the world, is fraught with dangerous
consequences. We believe that it is high time for the
United Nations to take a close and comprehensive look at
the issue with a view to formulating the legal parameters of
the conduct of States in this respect.
In recent years the role and influence of the Non-
Aligned Movement in world politics have grown.
Considerable progress has been achieved in implementing
the Jakarta Final Document, which epitomized the new
strategy of the Movement in the post-cold-war era. The
Cairo Ministerial Conference, held last June, contributed to
the enhancement of the Movement’s activities. Here, I
should also like to mention that this Conference emphasized
the need to augment the Movement’s efforts with a view to
adequately responding to common problems facing the
developing countries.
I wish to make a few more comments on the United
Nations.
In the wake of the cold-war policy that limited the
capacity of the United Nations to implement fully the
purposes and principles of its Charter, new opportunities
have opened up before the world Organization. All at once,
the eyes of the world, full of hope and expectation, have
turned to the United Nations. The United Nations has
exerted a great deal of effort, and it can be credited with
impressive accomplishments, especially in the areas of
peace-keeping and humanitarian assistance. Nevertheless,
many Member States have voiced their concern over and
criticism of the restructuring of the United Nations and
have stressed the need to ensure a proper balance in its
activities.
We can well understand the justified criticism that our
Organization is disproportionately preoccupied with peace-
keeping and security issues at the expense of its urgent
development agenda. We expect that with deliberations
on and the subsequent adoption of the Agenda for
Development there will be less grounds for such criticism.
The composition of the Security Council and its
methods of work do not reflect the realities of the time.
My delegation hopes that the ongoing deliberations in the
Working Group on this issue will be intensified and
successfully concluded by the fiftieth session of the
General Assembly.
We commend and support the Secretary-General,
Mr. Boutros Boutros-Ghali, in his efforts to enhance the
effectiveness and efficiency of the Secretariat. We are
confident that the Secretary-General will persevere in his
reform process, and wish him every success in his future
endeavours.
The Mongolian people is approaching an auspicious
event, which will be observed this coming November —
namely, the seventieth anniversary of the proclamation of
the Republic, which represents an important juncture in
restoring our independence. My people has accomplished
since then an arduous journey marked by ups and downs.
Today we are continuing our reforms in line with our
democratic Constitution of 1992.
In keeping with its foreign policy concept, Mongolia
will continue to endeavour to make its own contribution
to the common cause of developing friendly relations and
cooperation between nations and ensuring peace, security
and progress.

